Exhibit 99.1 2007 Audited Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Creative Management Group, Inc. Miami, Florida We have audited the accompanying balance sheets of Creative Management Group, Inc., as of December 31, 2007 and 2006 and the related statements of operations, changes in stockholders’ deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2007 and 2006 and the results of its operations and its cash flows for the periods described in conformity with accounting principles generally accepted in the United States of America. MALONE& BAILEY, PC www.malone-bailey.com Houston, Texas May 23, 1 CREATIVE MANAGEMENT GROUP, INC. BALANCE SHEETS 12/31/07 12/31/06 ASSETS Current Assets Cash $ 1,213,035 $ 9,630 Prepaid expense 17,454 - Total Current Assets 1,230,489 9,630 Fixed Assets 1,159 - TOTAL ASSETS $ 1,231,648 $ 9,630 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Client payable $ 121,400 $ - Line of credit 132,763 - Accounts payable 139,226 18,553 Total Current Liabilities 393,389 18,553 Convertible notes payable 1,178,000 - TOTAL LIABILITIES 1,571,389 18,553 STOCKHOLDERS' DEFICIT Member's capital - (8,923 ) Common stock 100,000,000 shares authorized; par value $0.01 per share; 10,000,000 shares issued and outstanding 100,000 - Additonal paid-in-capital 590,686 - Accumulated deficit (1,030,427 ) - TOTAL STOCKHOLDERS' DEFICIT (339,741 ) (8,923 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,231,648 $ 9,630 See accompanying summary of accounting policies and notes to financial statements 2 CREATIVE MANAGEMENT GROUP, INC. STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 2007 2006 Net revenues $ 304,927 $ 247,308 Operating expenses 566,913 428,121 Income from operations (261,986 ) (180,813 ) Other income (expense) Interest expense (19,956 ) - Interest income 12,999 - Net loss $ (268,943 ) $ (180,813 ) See accompanying summary of accounting policies and notes to financial statements 3 CREATIVE MANAGEMENT GROUP, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 Total Members Common Stock Additional Accumulated Stockholder Equity Shares Par Paid-in Capital Deficit Deficit Balances, December 31, 2005 $ 3,140 - $ - $ - $ - $ 3,140 Sale of member interests 168,750 168,750 Net loss (180,813 ) (180,813 ) Balances, December 31, 2006 (8,923 ) - (8,923 ) Net income through August 6, 2007 761,484 761,484 Distributions (61,875 ) (61,875 ) Change in tax status (690,686 ) 10,000,000 100,000 590,686 - Net loss since August 7, 2007 (1,030,427 ) (1,030,427 ) Balances, December 31, 2007 $ - 10,000,000 $ 100,000 $ 590,686 $ (1,030,427 ) $ (339,741 ) See accompanying summary of accounting policies and notes to financial statements 4 CREATIVE MANAGEMENT GROUP, INC. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 2007 2006 Cash flows from operating activities: Net loss $ (268,943 ) $ (180,813 ) Adjustments to reconcile net loss to net cash from operating activities: Changes in: Accounts receivable - 10,000 Prepaid expense (17,454 ) - Accounts payable 242,073 10,045 Net cash used in operating activities (44,324 ) (160,768 ) Cash flows from investing activities: Purchase of fixed assets (1,159 ) - Net cash used in investing activities (1,159 ) - Cash flows from financing activities: Distributions to members (61,875 ) - Contributions from members - 168,750 Net borrowings on line of credit 132,763 - Borrowing on convertible notes 1,178,000 - Net cash provided by financing activities 1,248,888 168,750 Net change in cash 1,203,405 7,982 Cash, beginning of period 9,630 1,648 Cash, end of period $ 1,213,035 $ 9,630 Income tax paid $ - $ - Interest paid - - Non Cash Transactions Conversion from LLC to Corporation 690,686 See accompanying summary of accounting policies and notes to financial statements 5 CREATIVE MANAGEMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS NOTE
